Citation Nr: 9928103	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-29 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for 
gastroesophageal disease, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for actinic and 
seborrheic keratosis, as well as basal cell carcinoma as 
claimed residuals of exposure to ionizing radiation and on a 
basis other than ionizing radiation exposure.

3.  Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1951 to 
June 1954, July 1954 to July 1957 and June 1958 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO) February 1997 rating decision which, 
inter alia, increased the rating for gastroesophageal disease 
from 0 to 10 percent; denied service connection for actinic 
and seborrheic keratosis, as well as basal cell carcinoma of 
the left eyebrow, and denied a request to reopen a claim for 
service connection for arthritis.  The veteran has relocated 
to New Mexico, and the Albuquerque RO now has jurisdiction 
over these claims.  In a February 1999 supplemental statement 
of the case, the RO advised the veteran, in essence, that his 
claim for service connection for arthritis had been reviewed 
de novo based upon additional evidence he submitted but that 
the benefit sought remained denied.

The claims of entitlement to service connection for actinic 
and seborrheic keratosis, as well as basal cell carcinoma as 
residuals of exposure to ionizing radiation are discussed 
further in the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran's service-connected gastroesophageal disease 
is not shown to be productive of multiple small eroded or 
ulcerated areas and symptoms or of persistently recurrent 
epigastric distress with dysphagia and regurgitation, 
accompanied by substernal or arm or shoulder pain, with 
considerable impairment of health.

2.  No competent medical evidence has been presented which 
establishes a link or nexus between the veteran's actinic and 
seborrheic keratosis and his period of service on a basis 
unrelated to ionizing radiation exposure.

3.  The claim of entitlement to service connection for 
arthritis is not supported by competent evidence showing that 
the claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for gastroesophageal disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991& Supp. 1998); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.20, 4.41, 4.42, 4.114, Diagnostic Codes 7307 and 
7346 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement for service connection for actinic and seborrheic 
keratosis on a basis other than exposure to ionizing 
radiation.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
arthritis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Gastroesophageal Disease

The veteran's claim for an increased evaluation for his 
service-connected gastroesophageal disease is well grounded 
pursuant to 38 U.S.C.A. § 5107(a), in that it is plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of an increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Here, the veteran's contentions concerning 
the severity of his gastroesophageal disease (within the 
competence of a lay party to report) is sufficient to 
conclude that this claim is well grounded.  The Board finds 
that the facts relevant to this issue have been properly 
developed and that the statutory obligation of the VA duty to 
assist the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991 and Supp. 1998); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's gastroesophageal disease was initially rated 
under Diagnostic Code 7399 but is now rated under Diagnostic 
Codes 7807 and 7346.  Diagnostic Code 7307 provides that 
chronic hypertrophic gastritis (identified by gastroscope), 
with small nodular lesions, and symptoms, warrants a 10 
percent rating.  Chronic hypertrophic gastritis, with 
multiple small eroded or ulcerated areas, and symptoms, 
warrants a 30 percent rating.  Chronic hypertrophic gastritis 
with severe hemorrhages, or large ulcerated or eroded areas, 
warrants a 60 percent rating.  Atrophic gastritis, with a 
complication of a number of diseases, including pernicious 
anemia, is rated on the underlying condition.  38 C.F.R. 
§ 4.114.

Diagnostic Code 7346 provides that a 10 percent rating is 
appropriate with evidence of two or more of the symptoms for 
the 30 percent evaluation of less severity.  A 30 percent 
rating is warranted if symptoms consist of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is warranted if the disorder is manifested by 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114.

VA outpatient treatment records, dated from February 1996 to 
January 1998, show that the veteran reported that he had 
experienced intermittent abdominal cramps for the previous 
five days in February 1996.  Examination of his abdomen 
revealed decreased bowel sounds and epigastric distress.  In 
August 1996, he reported that he experienced epigastric pain 
three times a week.  The diagnosis was gastroesophageal 
reflux disease.  An October 1997 upper gastrointestinal (GI) 
series revealed that the veteran's abdomen had an 
unremarkable gas pattern and was without any abnormal masses 
or calcifications.  In May 1997, he was seen with complaints 
of left shoulder pain.  The assessment was subacromial 
bursitis.  In September 1997, he was seen with complaints of 
severe epigastric distress.  The pertinent assessment was 
suspect gastroesophageal reflux disease.  A January 1998 
record shows that he occasionally treated his 
gastroesophageal reflux disease with medication.  It was 
noted that the medication had been helpful.

On VA medical examination in August 1996, the veteran 
reported that he experienced episodes of epigastric burning 
and heartburn about three to four times a week.  He also 
reported that he had not experienced any dysphagia, weight 
loss, or odynophagia.  Examination of his abdomen revealed 
that it was soft, nontender and in no acute distress.  It was 
positive for bowel sounds and negative for hepatosplenopathy.  
The pertinent assessment was gastroesophageal reflux disease.

On the basis of the foregoing evidence, the Board finds that 
an evaluation in excess of 10 percent is not warranted for 
the veteran's gastroesophageal disease under Diagnostic Code 
7307.  Under this code provision, an increased evaluation 
would require the evidence to show that his gastroesophageal 
disease is productive of multiple small eroded or ulcerated 
areas and symptoms.  In this case, the most recent medical 
evidence is totally devoid of any report or clinical finding 
that the veteran's service-connected gastroesophageal disease 
is productive of multiple small eroded or ulcerated areas.  
Thus, an evaluation in excess of 10 percent is not warranted 
for his gastroesophageal disease under Diagnostic Code 7307.

The Board finds that an evaluation in excess of 10 percent is 
also unwarranted for the veteran's gastroesophageal disease 
under Diagnostic Code 7346.  Under this code, a 30 percent 
rating requires the evidence to show that his 
gastroesophageal disease is productive of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health.  
The most recent medical evidence does not demonstrate this.  
Rather, the VA outpatient treatment records show that the 
symptoms associated with the veteran's gastroesophageal 
disease appear to be temporary and fluctuating.  For example, 
while they show that he experienced severe epigastric 
distress in September 1997, they also show that he that he 
was able to treat his gastroesophageal reflux disease with 
medication by January 1998.  In addition, these records do 
not contain any reports or clinical findings that he 
experienced dysphagia, pyrosis, or regurgitation.  Moreover, 
while they show that he experienced left shoulder pain in May 
1997, this pain was related to subacromial bursitis rather 
than gastroesophageal reflux disease.  Likewise, although the 
July 1996 VA examination report shows that the veteran 
experienced epigastric burning about three to four times a 
week, it also shows that his abdomen was soft, nontender and 
in no acute distress.  Moreover, it does not establish 
dysphagia, substernal or arm or shoulder pain linked to the 
gastrointestinal disability.  As such, the most recent 
medical evidence of record does not show that the veteran's 
gastroesophageal disease is productive of persistently 
recurrent epigastric distress with dysphagia and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health.  
Therefore, an evaluation in excess of 10 percent is not 
warranted for his gastroesophageal disease under Diagnostic 
Code 7346.

The Board has also considered rating the veteran's 
gastroesophageal disease on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) (1998).  This permits adjusting a 
rating in an exceptional or unusual case where application of 
the schedular criteria is impractical.  In this case, 
however, the evidence does not show that the veteran has 
recently been hospitalized frequently for gastroesophageal 
disease.  In addition, the evidence does not show that his 
gastroesophageal disease causes a marked interference with 
employment.  The veteran has reported employment for many 
years and the gastrointestinal disability symptoms are not 
shown to have required frequent hospitalization or marked 
interference with employment.  As such, it is clear that the 
veteran's overall service-connected disability picture does 
not rise to a level warranting an extraschedular rating in 
this case.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but no 
section provides a basis on which to assign a higher 
disability evaluation than that set forth above.


II.  Service Connection for Actinic and Seborrheic Keratosis 
other a basis other than exposure to Ionizing Radiation

Before reaching the merits of the veteran's claim, the 
threshold question to be resolved is whether he has presented 
evidence that his claim for service connection is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 78.  An allegation alone is not sufficient; the 
appellant must submit evidence in support of his claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

The veteran's service medical records show that a clinical 
evaluation of his skin and face revealed normal findings at 
the time of his July 1951 service entrance examination.  An 
October 1959 record shows that he was treated for tinea 
cruris.  An April 1964 record shows that several moles were 
excised from his collar line.  The postoperative diagnoses 
were nevus and questionable molluscum.  In May 1970, liquid 
nitrogen was applied to the veteran's multiple warts.  A 
December 1971 record shows that liquid nitrogen was applied 
to warts on his hands.  His April 1972 reenlistment 
examination shows that he had a mass on his right thigh, 
which was a questionable lipoma.  Clinical evaluation of his 
face revealed normal findings.  In the accompanying Report of 
Medical History, he indicated that he had had a cyst.  April 
1973 and February 1974 records show that a recurrent 
intradermal nevus was excised from his back.  His January 
1975 retirement examination shows that a clinical evaluation 
of his skin and face revealed normal findings.  In the 
accompanying Report of Medical History, he indicated that he 
had had a cyst.

On VA medical examination in September 1975, a clinical 
evaluation of the veteran's skin and face revealed normal 
findings.

Medical records beginning in 1975 from Fitzsimons Army 
Medical Center and Evans Army Community Hospital show that 
the veteran was assessed as having actinic and seborrheic 
keratosis on many occasions from the late 1970's.

VA outpatient treatment records, dated from April 1980 to 
January 1998, show that the veteran was assessed as having 
actinic and seborrheic keratosis on many occasions.  

On VA medical examination in July 1996, examination of his 
skin revealed that he had several interspersed cherry 
hemangiomas.  No other suspicious lesions were found.  The 
assessment was multiple seborrheic lesions and several 
actinic keratoses.  It was noted that these lesions were 
benign.  

On review of the record, the Board finds that the veteran has 
not presented a well grounded claim for service connection 
actinic and seborrheic keratosis on a direct basis without a 
link to claimed ionizing radiation exposure in service.  In 
particular, although his service medical records show that 
multiple warts and moles were excised from his skin, his skin 
was shown to be normal at the time of his January 1975 
retirement examination.  In addition, while the post service 
Army medical records, as well as the VA outpatient treatment 
records, show that he was assessed as having actinic and 
seborrheic keratosis on many occasions, these records do not 
demonstrate that his actinic and seborrheic keratosis were of 
service origin or related to his inservice skin problems.  
Likewise, although the most recent VA examination report 
shows that the veteran had multiple seborrheic lesions and 
several actinic keratoses, these findings were made more than 
two decades after his separation from service.  Moreover, 
this report does not establish any causal link or nexus 
between these disabilities and the veteran's period of 
service.  Thus, the medical evidence of record does not 
demonstrate that there is any causal link or nexus between 
the veteran's actinic and seborrheic keratosis and his period 
of service.  His claim cannot be viewed as well grounded 
under these circumstances.  Caluza, 7 Vet. App. at 506.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt.  However, 
application of the benefit-of-the-doubt rule is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49, 53-56.  Such is decidedly not the case where, as 
reported earlier, the evidence does not show that the veteran 
participated in a radiation-risk activity as defined by the 
regulations or that his actinic and seborrheic keratosis, and 
claimed basal cell carcinoma, are of service origin.  
Although the veteran as a licensed practical nurse might be 
considered to possess more expertise in medical matters than 
a typical layman, he has not produced fact specific medical 
evidence to link his keratosis to service.   

Although the Board has considered and denied the veteran's 
claim for service connection for actinic and seborrheic 
keratosis on a ground different from that of the RO, the 
veteran has not been prejudiced by the decision.  This is 
because in assuming that the claim was well grounded, the RO 
accorded the veteran greater consideration than this claim in 
fact warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


III.  Service Connection for Arthritis

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  Where new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
This definition of new and material evidence has recently 
been endorsed by the U.S. Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

In September 1990, the RO denied the veteran's claim for 
service connection for arthritis of the joints.  In denying 
service connection, the RO indicated that the evidence did 
not demonstrate that the veteran had arthritis or any 
residuals thereof.  The veteran was advised of this rating 
decision in an October 1990 letter.

The relevant evidence that was of record at the time of the 
September 1990 rating decision will be briefly summarized as 
follows:

The veteran's service medical records show that he was seen 
with complaints of left knee pain in April 1960.  Examination 
of his left knee revealed that it was stable and that it had 
a full range of motion.  Rotation of his left tibia was 
productive of some pain.  X-ray examination was negative.  An 
April 1963 record shows that he was seen with complaints of 
back pain.  It was noted that he had lifted a heavy slab 
several months earlier.  The provisional diagnosis was muscle 
strain.  His January 1975 retirement examination shows that a 
clinical evaluation of his spine and extremities revealed 
normal findings.  In the accompanying Report of Medical 
History, he indicated that he did not know if he had 
arthritis.

On VA medical examination in September 1975, the veteran 
reported that he experienced pain in his left knee and left 
hip.  He also reported that the finger joints in his hands 
were tender.  Examination revealed that these joints all had 
a complete range of motion.  X-ray examination of his left 
knee, left hip and left hand revealed normal findings.  The 
pertinent diagnoses were left knee, left hip and left hand 
normal per X-ray and physical examination.

On VA medical examination in June 1990, the veteran reported 
that he experienced pain in his low back, cervical spine, 
knees, elbows and shoulders.  Examination revealed that he 
had a full range of motion in all joints.  The examiner found 
that there was insufficient clinical evidence that would 
warrant diagnoses of any acute or chronic disorder or 
residuals thereof for the veteran's lumbar spine, cervical 
spine, knees, elbows or shoulders.

Relevant evidence added to the record since the RO's 
September 1990 rating decision is as follows:

Medical records, dated from June 1975 from Fitzsimons Army 
Medical Center and Evans Army Community Hospital, show that 
the veteran was assessed as having degenerative joint disease 
on many occasions during this period beginning with an 
evaluation in July 1976 following a motor vehicle accident.  
That evaluation included X-rya of the cervical spine read as 
showing mild degenerative disc disease.  Other 
contemporaneous records mention degenerative disc disease of 
the cervical spine and arthritis.

VA outpatient treatment records, dated from April 1980 to 
January 1998, show that the veteran was assessed as having 
degenerative joint disease and osteoarthritis during this 
period.

On VA medical examination in July 1996, the veteran had a 
loss of cervical and lumbar motion.  His left hip also had a 
slight loss of motion.  His left shoulder and elbow each had 
a normal range of motion.  The joint margins of both his 
knees were tender.  The pertinent impressions were 
degenerative joint disease of the cervical and lumbar spines 
with some limitation of motion, degenerative joint disease of 
the right shoulder with limitation of all motions with 
crepitus on motion, and possible degenerative joint disease 
of the hips.

Based on the foregoing, it is apparent that the veteran has 
presented new and material evidence to warrant the reopening 
of his claim for service connection for arthritis of the 
joints and that the RO was correct in reopening the claim in 
1999.  As reported earlier, the RO denied this claim in 
September 1990 because the evidence did not establish that 
the veteran had arthritis or residuals of arthritis.  
However, evidence received since September 1990 includes VA 
medical records, as well as post service Army medical 
records, which show that that he was assessed as having 
degenerative joint disease.  As such, these medical records 
undermine the basis for the 1990 denial, namely that there is 
no evidence that the veteran has arthritis.  Thus, the 
evidence received since the RO's September 1990 rating 
decision is new and material and it must be considered in 
order to fairly decide the merits of this claim.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence to reopen 
the claim.  That has been accomplished.  Then VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).  The first 
element has been satisfied.  Accordingly, the Board's 
analysis must continue.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  The Board will address the second element of 
whether the veteran's claim is well grounded.  

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's claim does not meet this standard since the 
necessary medical nexus evidence is of record.  Previous 
medical evaluations did not provide an opinion and the 
recently received evidence did not include any competent 
opinion of a nexus to service for the veteran's arthritis.  
He is not deemed competent to provide nexus medical opinion, 
as that is the area of expertise for a physician trained in 
the diagnosis and etiology of disease.

In summary, the evidence shows cervical spine arthritis and 
degenerative disc disease more than a year after service but 
no competent medical nexus evidence linking such to service 
or the presumptive period.  Although the disease was 
manifested shortly after the one-year period following 
separation from service, the regulations by which the Board 
is bound prohibit use of advancement of the disease when 
initially diagnosed to establish its presence in the 
presumptive period.  In addition, the records do not report 
characteristic manifestations of the disease during the 
presumptive period, although there are medical records during 
the period that address other medical concerns.  38 C.F.R. 
§ 3.307(c).  In light of the finding herein that the 
veteran's claim for service connection for arthritis is not 
well grounded, the second element of the Elkins test has not 
been met.  Accordingly, the Board's analysis may end here 
without addressing the merits of the claim.  


ORDER

An evaluation in excess of 10 percent for gastroesophageal 
disease is denied.

Service connection for actinic and seborrheic keratosis on a 
basis other exposure to ionizing radiation is denied.

Service connection for arthritis is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran's claim for service connection for actinic and 
seborrheic keratosis on a basis and basal cell carcinoma as a 
residual of ionizing radiation exposure requires additional 
development before a determination of whether the claim is 
well grounded.  Due process requires that the RO complete 
preliminary development under 38 C.F.R. § 3.311 to provide a 
record that will support an informed determination of whether 
or not the claim is well grounded.  The Board will note that 
what constitutes a well grounded claim based on ionizing 
radiation exposure is not well settled.  See for example the 
discussion of well groundedness in Hilkert v. West, 12 Vet. 
App. 145, 148-151 (1999) and Hardin v. West, 11 Vet. App. 74, 
78 (1998).  However as the aforementioned decisions show what 
is well settled is the threshold development required by the 
regulation in cases such as the veteran's, which is not in 
conflict with the recent holding in Morton v. West, 12 Vet. 
App. 477 (1999). 

The veteran has produced medical records showing the 
diagnosis of skin cancer, which is a radiogenic disease under 
38 C.F.R. § 3.311(b)(2).  He alleges exposure during 
atmospheric testing in 1953 and the RO has noted the 
reference in the veteran's personnel records to specialized 
training in "Atomic Devices" completed in late April 1953, 
although the specifics of this training are not mentioned 
elsewhere in the record.  Apparently, the veteran completed a 
questionnaire in 1979 wherein he recalled participation in 
the "Desert Rock V" test series.  In essence there is 
sufficient evidence to require the RO to proceed with the 
preliminary development for a dose estimate as required under 
section 3.311 at this stage of the appeal, in view of the 
diagnosed radiogenic disease and claimed ionizing radiation 
exposure.  In addition, section 3.311(b)(4) requires the 
veteran have the opportunity to provide competent scientific 
or medical evidence that actinic or seborrheic keratosis is a 
radiogenic disease.  There is the RO's reference to Operation 
UPSHOT-KNOTHOLE that had an operational period from March 17, 
1953, through June 20, 1953.  38 C.F.R. § 3.309(d).  There is 
also for consideration the presumptive rule of section 
3.311(a)(4) and the development principles of Earle v. Brown, 
6 Vet. App. 558 (1994). 

In view of the foregoing, the Board must request additional 
development to ensure compliance with the regulatory 
procedures applicable to the veteran's claim based on 
ionizing radiation exposure.  Accordingly, the issues of 
entitlement to service connection for cataracts, connective 
tissue/muscle damage disorder and chronic pain disorder, 
claimed as due to ionizing radiation exposure, are REMANDED 
to the RO for the following:

1.  The veteran, as provided in 38 C.F.R. 
§ 3.311(b)(4), should be afforded the 
opportunity to cite or submit competent 
scientific or medical evidence that his 
actinic or seborrheic keratosis is a 
radiogenic disease.  He should also be 
asked to provide additional information 
regarding the nature of his specialized 
training in "Atomic Devices" in April 
1953 and any information he may have in 
his possession from the contact with the 
Armed Forces Radiobiology Research 
Institute as evidenced by that agency's 
letter dated March 29, 1979. 

2.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(i), (iii), should insure 
that all likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  The RO should contact the 
service department and ask them to 
provide information as to whether the 
veteran's two weeks of specialized 
training in "Atomic Devices" that 
concluded on April 30, 1953, involved 
exposure to ionizing radiation though 
atmospheric testing or occupational 
exposure, and to provide a copy of any 
record maintained regarding such exposure 
to ionizing radiation for the veteran.  
This should include any available 
information provided by the Defense 
Threat Reduction Agency (DTRA) 
(previously known as the Defense Special 
Weapons Agency (DSWA), ATTN: SWSN-NTPR, 
6801 Telegraph Road, Alexandria, VA  
22310-3398.  The DTRA should also be 
asked to provide any information 
concerning his claimed presence at 
exercise "Desert Rock V" in 1953.  All 
attempts to obtain such records through 
official channels should be documented in 
the claims folder.

3.  Thereafter, the claims for service 
connection for actinic or seborrheic 
keratosis and basal cell carcinoma 
claimed as due to radiation exposure 
should be further developed under 
38 C.F.R. § 3.311(c) as provided under 
§ 3.311(b) or § 3.311(a)(2)(iii) for 
occupational exposure as applicable.  

4.  After the foregoing has been completed to 
the extent possible, the RO should review the 
veteran's claims for service connection for 
actinic or seborrheic keratosis and basal 
cell carcinoma claimed as due to ionizing 
radiation exposure.  

If any benefit sought is not granted to the veteran's 
satisfaction, a Supplemental Statement of the Case should be 
prepared and furnished to the appellant and his 
representative, if one is appointed.  The veteran should be 
afforded the applicable time to respond.  Thereafter, the 
case should be returned to the Board, if in order.  The 
purpose of this REMAND is to ensure compliance due process.  
No action is required of the appellant unless he receives 
further notice.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

